Citation Nr: 0331256	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  99-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Survivors and Dependents Education 
Assistance (DEA) pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  He died on September 1998.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).  

In January 2001 the Board remanded the case to the RO for 
further development and adjudicative action.  

In July 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further 
appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  

The evidence submitted by appellant in support of her claim 
includes two medical opinions from Robert J. Terranova, DO.  
He was the veteran's treating neurologist.  This evidence 
shows the veteran had first been diagnosed with multiple 
sclerosis in 1988.  These opinions relate the veteran's 
initial symptoms of multiple sclerosis to the 1970 in-
service hospitalization at Fort Eustis, Virginia.  These 
opinions are also based, in part, on lay observations 
recounted by the veteran's spouse, his mother and a personal 
friend.  

The Board remanded this case, in part, in order to obtain 
the clinical records from the Dr. Terranova and any of the 
veteran's other health care providers, who had treated him 
for multiple sclerosis prior to his death.  

The appellant identified these health care providers and the 
dates of treatment.  She submitted Authorizations and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), VA Forms 21-4142, in November 2001.  They list 
treatment by Dr. Terranova, Washington Medical Arts 
Building, 539 Egg Harbor Road, Suite 3, Sewell, New Jersey, 
08080, from February 1988 to September 1998; Prameela Palli, 
M.D., 42 East Laurel Road, Stratford, New Jersey, 08084, 
from January 1995 to September 1998; and, Manette Fine, 
D.O., UMD of New Jersey, 42 East Laurel Road, Suite 3200, 
Stratford, New Jersey, 08084, from May 1996 to November 
2001.  The Board notes that the latter date is incorrect and 
appellant is presumed to have meant September 1998.  

The RO requested the records from these health care 
providers in March 2002.  The RO also notified appellant of 
the passage of the Veterans Claims Assistance Act of 2000 
(VCAA) and that these records had been requested.  


The RO again requested the records from these health care 
providers in May 2002.  The RO also notified appellant that, 
pursuant to the duty to assist under the VCAA, a second 
attempt to obtain these records had been made.  

There has been no response from Dr. Palli or Dr. Fine and 
the claims folder shows the written requests were not 
returned to VA by the United States Postal Service as 
undeliverable.  

The claims folder shows that on May 14, 2002, both records 
requests sent to Dr. Terranova and the Authorizations and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), VA Forms 21-4142, were returned to VA by the 
United States Postal Service as "NOT DELIVERABLE AS 
ADDRESSED."  

The American Medical Association's Directory of Physicians 
in the United States, 38 ed. (2003) lists Dr. Terranova as 
practicing at 539 Egg Harbor Road, Suite 3, Sewell, New 
Jersey, 08080.  It is the same address provided by the 
appellant.  It lists Dr. Palli as practicing at 42 East 
Laurel Road, Suite 3200 Stratford, New Jersey, 08084.  This 
is also the same address provided by the appellant without 
the suite number.  It does not list Dr. Fine as practicing 
at 42 East Laurel Road, Suite 3200, Stratford, New Jersey, 
08084; however, the Board notes that this is the same office 
as Dr. Palli.  

The Board notes that, while under the VCAA's duty to assist, 
VA need only make reasonable efforts to assist a claimant in 
obtaining evidence, these clinical treatment records are of 
paramount importance in this case.  Consequently, one more 
attempt should be made to obtain them.  


The Board also remanded this case in order to obtain a VA 
medical opinion.  The Board requested the examiner to 
provide an opinion as to the likelihood that the veteran's 
multiple sclerosis had its clinical onset during service or 
became manifest to a degree of 10 percent or more during the 
seven-year presumptive period after separation from service.  
The Board also requested the examiner to provide an opinion 
as to the likelihood that the cause of the veteran's death 
(reported on his death certificate as including a 
cerebrovascular accident) was related to any aspect of his 
service.  

The evidence shows that a VA physician provided a medical 
opinion in October 2002.  This opinion did not fully address 
the requested medical opinions in the Board's remand.  

In March 2003 the RO requested an additional medical opinion 
in order to complete the requested development.  

Two VA physicians provided a medical opinion in April 2003.  
A review of that memorandum shows that it includes a medical 
opinion as to the Board's first question.  However, it does 
not include a medical opinion on the second question.  This 
must be completed.  

Where the remand orders of the Board or the CAVC are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The appellant has the right to 
submit additional evidence and argument 
on the matters the Board has remanded to 
the RO or VBA AMC.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should again request the 
clinical records from Dr. Terranova, Dr. 
Palli and Dr. Fine.  

Dr. Terranova treated the veteran from 
February 1988 to September 1998.  The 
appellant listed his address as 539 Egg 
Harbor Road, Suite 3, Sewell, New 
Jersey, 08080.  The American Medical 
Association's Directory of Physicians in 
the United States, 38 ed. (2003) lists 
Dr. Terranova as practicing at 539 Egg 
Harbor Road, Suite 3, Sewell, New 
Jersey, 08080.  It is unclear why the 
two prior record requests and the 
Authorizations and Consent to Release 
Information to the Department of 
Veterans Affairs (VA), VA Forms 21-4142, 
were returned to VA by the United States 
Postal Service as "NOT DELIVERABLE AS 
ADDRESSED."  The VBA AMC should first 
ascertain that this is Dr. Terranova's 
correct address.  If it is not, the VBA 
AMC should make reasonable efforts to 
obtain the correct address, including 
through the appellant.  If a current 
address is found the VBA AMC should 
request these clinical records.  




Dr. Palli treated the veteran from 
January 1995 to September 1998, and Dr. 
Fine treated the veteran from May 1996 
to September 1998.  It is clear from the 
address provided by the appellant and 
the American Medical Association's 
Directory of Physicians in the United 
States, 38 ed. (2003) that both health 
care professionals treated the veteran 
at the same office location.  

The address is: 42 East Laurel Road, 
Suite 3200, Stratford, New Jersey, 
08084.  It does not list Dr. Fine as 
currently practicing at this address.  
Dr. Palli is still practicing at that 
location and a request for all clinical 
records (Dr. Palli's and Dr. Fine's) 
should be sent to that location.  

If Dr. Fine's treatment records are no 
longer kept as part of the veteran's 
records at that location, the VBA AMC 
should make reasonable efforts to obtain 
Dr. Fine's correct address, including 
through the appellant.  If a current 
address is found the VBA AMC should also 
request these clinical records.  

3.  After requesting and/or obtaining 
any additional evidence and information, 
the VBA AMC should request the VA 
physicians who rendered the April 2003 
medical opinions to again review the 
claims folder.  




The physicians are asked to render a 
medical opinion: (1) as to the 
likelihood that the veteran's multiple 
sclerosis had its clinical onset during 
service or became manifest to a degree 
of 10 percent or more during within 7 
years of the veteran's July 1971 service 
discharge; and, (2) as to the likelihood 
that the cause of the veteran's death, 
which is reported on his death 
certificate as including a 
cerebrovascular accident, was related to 
any aspect of his service.  

In so doing, the physicians are asked to 
address the November 1995 and October 
1998 medical opinions of Dr. Terranova.  
The medical opinion should be 
accompanied by a complete rationale.  

If either or both VA physicians who 
rendered the April 2003 medical opinion 
is/are no longer available, the above 
may be accomplished by another VA 
neurologist(s).  

4.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

Such notice should specifically apprise 
appellant of the evidence and 
information necessary to substantiate 
her claim and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio, supra.  A 
record of her notification must be 
incorporated into the claims file.

5.  Thereafter, the VBA AMC should 
review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the VBA AMC should review 
the requested medical opinions to ensure 
that they are responsive to and in 
complete compliance with thedirectives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board ers as a matter 
of law when it fails to ensure 
compliance, and further rremand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-
475 is completed.  In particular, the 
VBA AMC should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5104, 5103A and 5107) are fully 
complied with and satisfied.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
multiple schlerosis, service connection 
for the caus eofthe veteran's death, and 
entitlement to DEA pursuant to 
38 U.S.C.A. Capter 35.  

If the benefits sought are not granted to the appellant's 
satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

